UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2014. Commission File Number 333-165163 ONTARIO SOLAR ENERGY CORPORATION (Translation of registrant’s name into English) 255 Duncan Mill Road, Suite 203 Toronto Ontario Canada M3B 3H9 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Amendment to Articles of Incorporation to Change the Name of the Company On July 2, 2014 the Company amended its Articles of Incorporation to change its name from Ontario Solar Energy Corporation to Blackrock Oil Corporation, pursuant to Board of Director resolution. Henceforth, the Company will operate under the name Blackrock Oil Corporation. Exhibits The following documents are attached hereto as exhibits. 1. Articles of Amendment dated July 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Blackrock Oil Corporation (f/k/a Ontario Solar Energy Corporation) Date: July 16, 2014 By: /s/ Oliver Xing Oliver Xing, Chief Executive Officer
